Title: To John Adams from United States House of Representatives, 6 August 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					August 6, 1790
				
				The House of Representatives have passed a bill, entitled “An act authorizing the Secretary of the Treasury to finish the light-house on Portland Head, in the District of Maine;” and the bill, entitled “An act making an appropriation for discharging the claim of Sarah Alexander, the widow of the late Major General Lord Stirling, who died in the service of the United States;” and the resolve “that the President of the Senate and Speaker of the House of Representatives be authorized to close the present session, by adjourning their respective Houses on Tuesday next,”

to meet again on the first Monday of December next; in which bills and resolve they desire the concurrence of the Senate.
				
					
				
				
			